COBB, Judge.
The appellant, Leo Siroky, contends that the trial court, through scrivener’s error, entered a written order which did not conform to the court’s oral pronouncement at the time of sentencing. The judge verbally indicated his intention to impose a special condition of community control, i.e., that defendant have only supervised contact with his children; instead, the written order subsequently entered prohibited all association with the children. The state concedes this necessity for correction. The appeal is otherwise without merit.
Accordingly, we affirm, but remand this cause to the trial court for the purpose of conforming the written order to the verbal pronouncement pursuant to Cahill v. State, 526 So.2d 220 (Fla. 4th DCA 1988).
AFFIRMED AND REMANDED.
DAUKSCH and COWART, JJ., concur.